Ml'li
                                ELECTRONIC RECORD




COA#        03-12-00774-CR                       OFFENSE:       1.01


            Benito Elizondo-Vasquez v. The
STYLE:      State of Texas                       COUNTY:        Bell

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:   426th District Court


DATE: 08/20/14                     Publish: NO   TCCASE#:       66931




                            IN THE COURT OF CRIMINAL APPEALS


           Benito Elizondo-Vasquez v. The
STYLE:     State of Texas                            CCA#:
                                                                       izit*i+
          AMELL ANT'S                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE: _      J&-   7o*i/i*jjr                        SIGNED:                           PC:_

JUDGE:         UJl
                 f^t^jO*^                            PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD